
	

114 S1813 IS: To establish a bus state of good repair program.
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1813
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Moran (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To establish a bus state of good repair program.
	
	
		1.Bus and bus facilities state of good repair discretionary grants
 (a)In generalChapter 53 of title 49, United States Code, is amended by adding at the end the following:  5341.Bus and bus facilities state of good repair discretionary grants (a)DefinitionsIn this section—
 (1)the term State means a State of the United States; and (2)the term territory means the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands.
 (b)General authorityThe Secretary shall make grants under this section to assist eligible recipients described in subsection (e)(1) in financing capital projects to maintain bus and bus facilities systems in a state of good repair, including projects—
 (1)to replace, rehabilitate, and purchase buses and related equipment; and (2)to construct bus-related facilities.
 (c)Grant criteriaIn making grants under this section, the Secretary— (1)with respect to a bus and bus facilities system, shall consider—
 (A)project readiness; (B)the level of commitment of non-Federal funds and the availability of a local financial commitment that exceeds the required non-Federal share of the cost of the project; and
 (C)project justification; (2)with respect to the replacement, rehabilitation, and purchase of buses and related equipment, and the construction of bus-related facilities, shall consider—
 (A)condition; (B)the need to comply with any applicable legal requirements relating to reinvestment; and
 (C)the status of components; and (3)in considering the factors under paragraphs (1) and (2), shall give priority consideration to vehicle age and mileage.
 (d)Grant requirementsThe requirements of section 5307 apply to recipients of grants made under this section. (e)Eligible recipients and subrecipients (1)RecipientsEligible recipients under this section are designated recipients that operate bus service or that allocate funding to bus operators.
 (2)SubrecipientsA designated recipient that receives a grant under this section may allocate amounts of the grant to subrecipients that are public agencies or private nonprofit organizations engaged in public transportation.
							(f)Government’s share of costs
 (1)Capital projectsA grant for a capital project under this section shall be for 80 percent of the net capital costs of the project. A recipient of a grant under this section may provide additional local matching amounts.
 (2)Remaining costsThe remainder of the net project cost shall be provided— (A)in cash from non-Government sources other than revenues from providing public transportation services;
 (B)from revenues derived from the sale of advertising and concessions; (C)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital; or
 (D)from amounts received under a service agreement with a State or local social service agency or private social service organization.
 (g)Period of availability to recipientsAmounts made available to carry out this section may be obligated by a recipient for 3 fiscal years after the fiscal year in which the amount is appropriated. Not later than 30 days after the end of the 3-year period described in the preceding sentence, any amount that is not obligated on the last day of that period shall be added to the amount that may be appropriated to carry out this section in the next fiscal year.
 (h)Funding limitNot more than 4 percent of the amounts made available under section 5338 to carry out this section for a fiscal year shall be made available to a single recipient.
						(i)Bus and bus facilities formula grants
 (1)Rule of constructionNothing in this section shall be construed to prohibit a recipient from receiving a grant under section 5339 and a grant under this section.
 (2)Funding for formula grantsOf the amounts made available under section 5338 to carry out this section for a fiscal year, $62,500,000 shall be available for the bus and bus facilities program under section 5339, of which $1,250,000 shall be apportioned to each State.
							.
 (b)FundingSection 5338 of title 49, United States Code, is amended— (1)by redesignating subsections (j) and (k) as subsections (k) and (l), respectively; and
 (2)by inserting after subsection (i) the following:  (j)Bus and bus facilities state of good repair discretionary grantsThere are authorized to be appropriated out of the Mass Transit Account of the Highway Trust Fund to carry out section 5341—
 (1)$492,000,000 for fiscal year 2016; (2)$687,000,000 for fiscal year 2017;
 (3)$777,000,000 for fiscal year 2018; (4)$878,000,000 for fiscal year 2019;
 (5)$992,000,000 for fiscal year 2020; and (6)$1,389,000,000 fiscal year 2021..
 (c)Initial grantsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall begin making grants under section 5341 of title 49, United States Code, as added by subsection (b).
 (d)Technical and conforming amendmentThe table of sections for chapter 53 of title 49, United States Code, is amended by adding at the end the following:
				5341. Bus and bus facilities state of good repair discretionary grants..
			
